Citation Nr: 0807962	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  96-51 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a kidney disorder, 
including whether service connection already has been granted 
for a kidney disorder.  

2.  Entitlement to an initial disability rating higher than 
30 percent for a depressive mood disorder prior to November 
28, 2005.

3.  Entitlement to a disability rating higher than 50 percent 
for the depressive mood disorder since November 28, 2005.

4.  Entitlement to a disability rating higher than 10 percent 
for chronic cystitis from November 14, 1997 to May 7, 2007.  

5.  Entitlement to a disability rating higher than 40 percent 
for the chronic cystitis since May 7, 2007.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
December 1955.  

This appeal to the Board of Veterans' Appeals (Board) is from 
July 1996, July 1997, and March 1999 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The procedural history of this case has 
been complicated because during 2004 and 2005 two volumes of 
the veteran's claim files were lost.

The veteran had appealed a rating action that had assigned a 
10 percent rating for his tinnitus.  He claimed entitlement 
to separate 10 percent ratings for each ear.  In August 2004, 
however, he withdrew that claim.  So it is no longer before 
the Board.  38 C.F.R. § 20.204 (2007).  See also 38 C.F.R. § 
4.87, Code 6260 (2007) and Smith v. Nicholson, 451 F.3d 1344 
(C.A. Fed. 2006) (indicating there is no legal basis for 
assigning a schedular rating higher than 10 percent for 
tinnitus).

The veteran also perfected an appeal of the RO's denial of an 
increased staged rating for his bilateral hearing loss.  
However, the Board denied that claim in a November 2005 
decision, while remanding the other claims at issue to the 
Appeals Management Center (AMC) for further development.  



Unfortunately, there must be still further development of the 
petition to reopen the claim for service connection for a 
kidney disorder.  So the Board is again remanding this claim 
to the RO via the AMC in Washington, DC.  But the Board will 
go ahead and decide the other claims at issue.


FINDINGS OF FACT

1.  Prior to November 28, 2005, the veteran's depressive 
disorder did not cause occupational and social impairment 
with reduced reliability and productivity.  

2.  Since November 28, 2005, the veteran's depressive 
disorder has not caused occupational and social impairment 
with deficiencies in most areas.

3.  From November 14, 1997 to May 7, 2007, the evidence shows 
the veteran's chronic cystitis required wearing absorbent 
materials that had to be changed two to four times per day.  
The evidence does not show he needed catheterization or the 
use of an appliance or the wearing of absorbent materials 
that needed changing more than four times per day.  

4.  Since May 7, 2007, the evidence does not show the chronic 
cystitis has required catheterization or the use of an 
appliance or the wearing of absorbent materials that must be 
changed more than four times per day.  




CONCLUSIONS OF LAW

1.  Prior to November 28, 2005, the criteria are not met for 
an initial disability rating higher than 30 percent for the 
depressive disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic 
Code 9434 (2007).  

2.  Since November 28, 2005, the criteria have not bee met 
for a disability rating higher than 50 percent for the 
depressive disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic 
Code 9434 (2007).  

3.  From November 14, 1997 to May 7, 2007, the criteria are 
met for a higher disability rating of 40 percent, but no 
greater, for the chronic cystitis.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.115a, 4.115b, 
Diagnostic Code 7512 (2007).  

4.  From May 7, 2007, onwards, however, the criteria have not 
been met for a disability rating higher than 40 percent for 
the chronic cystitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.115a, 4.115b, Diagnostic Code 
7512 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the veteran dated in December 
2002, August 2003, November 2005, and September 2007.  These 
letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by:  (1) informing him of the information 
and evidence not of record that was necessary to substantiate 
his increased rating claims; (2) informing him of the 
information and evidence VA would obtain; (3) informing him 
of the information and evidence he was expected to provide; 
and (4) requesting that he submit any evidence in his 
possession pertaining to his claims.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, the latter September 2007 letter from the RO 
further advised the veteran that a disability rating and an 
effective date is assigned when service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ, i.e., RO decisions 
that are the basis of this appeal were already decided and 
appealed prior to the enactment of the current section 
5103(a) requirements in November 2000.  The Court 
acknowledged in Pelegrini II that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to a content-
complying notice and proper subsequent VA process.  Pelegrini 
II, 18 Vet. App. at 120.  The Federal Circuit Court and 
Veterans Claims Court have since interpreted this to mean 
providing any necessary notice and going back and 
readjudicating the claim, such that the essential fairness of 
the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, however, the RO provided its final VCAA notice in 
September 2007 but did not go back and readjudicate the claim 
by way of a subsequent SSOC.  So in essence, based on the 
above caselaw, the timing defect in VCAA notice was not 
rectified.  Regardless, the Court also recently held the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the veteran 
did not submit any additional evidence in response to the 
September 2007 VCAA Dingess notice letter.  Therefore, the 
absence of a subsequent SSOC after this notice is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication.  Medrano, 21 
Vet. App. at 173.  

Furthermore, to the extent it could be argued that there was 
a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his increased rating claims.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board had erred by 
relying on various post-decisional documents for concluding 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, but determining nonetheless that the 
evidence established the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, so found the error was harmless).

In addition, it is noted the higher initial rating for a 
depressive mood disorder issue stems from an initial rating 
assignment by way of a July 1997 rating decision.  In this 
regard, the Court has held that an appellant's filing of a 
notice of disagreement (NOD) regarding an initial disability 
rating and effective date, such as the case here, does not 
trigger additional section 5103(a) notice.  Indeed, the Court 
has determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.  The Court, however, more recently 
clarified its holding in Dingess, indicating it was limited 
to situations where service connection was granted and the 
disability rating and effective date assigned prior to the 
enactment of the VCAA - so prior to November 9, 2000.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, 
here, service connection for a depressive mood disorder was 
granted and the disability rating and effective date assigned 
in July 1997 - so prior to November 9, 2000, such that no 
further notice was required.  Regardless, here, the RO 
provided the veteran with Dingess notice in September 2007 
pertaining to disability rating and effective date elements, 
and the other notices of record also addressed the evidence 
required for an increased initial rating.   

With respect to increased rating claims, in particular the 
cystitis claim at issue, in Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008) the Court recently 
held that, at a minimum, a 38 U.S.C.A. § 5103(a) notice 
requires that the Secretary notify the claimant that, to 
substantiate such a claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0% to as much as 100% (depending 
on the disability involved), based on 
the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, the general VCAA and Dingess notice letters of record 
are complaint with elements with elements (1), (3), and (4) 
listed above in Vazquez-Flores.  However, as to element (2), 
the Board acknowledges no VCAA notice letter of record 
addresses the specific criteria necessary for entitlement to 
a higher disability rating for cystitis, which is a 
genitourinary disorder, under Diagnostic Code 7512.  In this 
regard, in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the Federal Circuit Court held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), concerning any element of a claim, 
is presumed prejudicial.  Further, VA, not the veteran, has 
the burden of rebutting this presumption by showing the error 
was not prejudicial to the veteran in that it does not affect 
the essential fairness of the adjudication.  To do this, VA 
can demonstrate that any defect was cured by actual knowledge 
on the part of the claimant (see Vazquez-Flores v. Peake, No. 
05-0355, slip op. at 12 (U.S. Vet. App. January 30, 2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim."  

In this vein, here, the veteran and his representative 
submitted various statements throughout the course of the 
appeal discussing the veteran's specific symptomatology of 
voiding dysfunction and urinary frequency, including his use 
of absorbent materials and frequency of daytime and nighttime 
voiding, such that the Board has partially granted a higher 
rating based on this evidence.  Therefore, any content defect 
was cured by the actual knowledge of the veteran as to the 
symptoms required for a higher rating for cystitis.  In 
short, the error does not affect the essential fairness of 
the adjudication, and thus is not prejudicial.  

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), his relevant VA treatment 
records, and private medical evidence as identified and 
authorized by the veteran.  The veteran also underwent 
several VA medical examinations to determine the severity of 
his disabilities throughout the entire appeal period.  
Neither the veteran nor his representative has contended that 
any additional evidence remains outstanding.  The Board is 
also satisfied as to compliance with its November 2005 remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Analysis - Higher Rating Beyond 30 Percent for the Depressive 
Mood Disorder Prior to November 28, 2005

Prior to November 28, 2005, the veteran's service-connected 
depressive mood disorder was rated as 30 percent disabling 
under Diagnostic Code 9434, for major depressive disorder.  
38 C.F.R. § 4.130.  As of November 28, 2005 (the date a VA 
examination revealed a slight worsening of the disorder), the 
veteran's disability is rated as 50 percent disabling under 
the same diagnostic code.  Id.  This disorder was originally 
service-connected on a secondary basis to his service-
connected tinnitus.    

Because the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for depressive mood disorder, the Board 
is required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection (January 20, 1997) until the 
present.  This has resulted in "staged ratings" based upon 
the facts found during the period in question, and 
potentially may result in further "staged ratings."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to 
say, the Board must consider whether there have been times 
since the effective date of his award when his disabilities 
have been more severe than at others.  See again Fenderson, 
12 Vet. App. at 125-26.  

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As provided by the VA Schedule for Rating Disabilities, a 30 
percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  
  
The next higher rating of 50 percent for a depressive 
disorder under the general rating formula for mental 
disorders is appropriate when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id. 



An even higher 70 percent rating under the general rating 
formula for mental disorders is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships. Id.

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A GAF score is a 
scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See generally 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning 
of the individual is.  For instance, a score of 51-60 
represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
DSM-IV at 46-47.  A score of 61-70 illustrates "[s]ome mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  
  
Prior to November 28, 2005, the evidence of record does not 
reflect occupational and social impairment to support a 
rating beyond 30 percent.  38 C.F.R. § 4.7.  In making this 
determination, the Board has reviewed the reports of VA 
psychiatric examinations conducted in February 1997, February 
1999, February 2002, and November 2003, as well as VA 
treatment records dated from 1998 to 2005.  This evidence 
simply does not show occupational and social impairment with 
reduced reliability and productivity.  In addition, these 
records reveal no evidence of circumstantial or 
circumlocutory speech, panic attacks more than once a week 
(panic attacks were reported but not to this degree), 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, and impaired 
abstract thinking.  His GAF scores ranged from 50 to 63, for 
the most part indicative of "mild" or "moderate" 
impairment, although a score of 50 is indicative of 
borderline serious social and occupational impairment.  
The veteran retired in 1990 after a 40-year career with the 
New York Department of Transportation.  The November 2003 
examiner emphasized that the veteran does not ascribe his 
retirement or subsequent lack of gainful employment to his 
psychological issues, providing strong evidence against a 
higher rating.  In addition, since his retirement, there is 
no evidence that he has been rejected from gainful employment 
due to his psychiatric disability, or is even seeking gainful 
employment.  

The evidence of record also does reveal symptoms of anger, 
irritability, insomnia, anxiety, depression, and social 
isolation.  The veteran is married with children, but reports 
very few friends.  Some marital discord was documented.  He 
indicates he enjoys spending time alone doing housework or 
volunteering at VA.  From 2002 to 2004, he also received 
psychological counseling from VA.  In March 2005, 
he indicated he was taking a computer class.  His hygiene has 
been normal throughout his appeal, and he has been able to 
pursue basic activities of daily living.  Overall, all of 
these factors are encompassed within the criteria for a 30 
percent rating.  



The veteran also has been diagnosed with an obsessive 
compulsive personality disorder, which is not service 
connected (i.e., unrelated to his military service).  See the 
report of his November 2003 VA psychiatric examination.  
However, a more recent April 2007 VA psychiatric examiner 
indicated the effects of the service-connected depressive 
disorder and the effects of the nonservice-connected 
obsessive compulsive personality disorder were "impossible 
to evaluate separately because they are mutually 
reinforcing."  When it is not possible to separate the 
effects of the service-connected condition versus a 
nonservice-connected condition (such as a personality 
disorder), 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the veteran's favor, thus attributing such 
signs and symptoms to the service-connected disability.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 
Fed. Reg. 52,698 (1996)).  Consequently, the Board will 
consider all the veteran's psychiatric symptoms without 
differentiating between distinct disorders.

The Board acknowledges that, prior to November 28, 2005, some 
symptoms of a higher rating were documented including 
obsessive behavior (see VA psychiatric notes dated in July 
2004 and VA examination dated November 2003), a flat affect 
(see VA psychiatric notes dated in February and March of 2003 
and VA examination dated in November 2003), and some suicide 
ideation (see VA psychiatric note dated in May 2005).  In 
this regard, although the evidence does not demonstrate that 
the veteran has all of the symptoms listed for the lower 30 
percent rating he was assigned, it is not required.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that 
the factors listed in the rating formula are examples of 
conditions that warrant a particular rating and are used to 
help differentiate between the different evaluation levels).  
Rather, his psychiatric symptoms and level of occupational 
and social impairment are more than adequately reflected in 
the 30 percent rating assigned prior to November 28, 2005, 
and overall his psychiatric symptoms are more reflective of a 
30 percent rating.  38 C.F.R. § 4.10.     

In summary, prior to November 28, 2005, the Board finds that 
the preponderance of the evidence is against a disability 
rating greater than 30 percent for the depressive disorder.  
38 C.F.R. § 4.3.

Analysis - Higher Rating Beyond 50 Percent for the Depressive 
Mood Disorder Since November 28, 2005

As already alluded to, as of November 28, 2005 (the date a VA 
examination revealed a slight worsening of the disorder), the 
veteran's depressive disorder is rated as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434.  

However, as of November 28, 2005, upon review of the 
evidence, a disability rating greater than 50 percent is not 
warranted.  38 C.F.R. § 4.7.  Specifically, in making this 
determination, the Board has considered the results of VA 
psychiatric examinations in November 2005 and April 2007, as 
well as VA treatment notes dated from November 2005 to June 
2007.  Overall, these records do not demonstrate occupational 
and social impairment with deficiencies in most areas.  
Specifically, these records show normal speech; normal 
judgment; normal insight; normal thought processes; no 
unprovoked irritability with violence; no impaired impulse 
control; no spatial disorientation (veteran was oriented to 
person, place, and time); no near continuous panic (panic 
attacks were "infrequent"); no neglect of personal 
appearance and hygiene; and only some difficulty in 
establishing and maintaining effective relationships (veteran 
argues with his wife but has been married for over 40 years, 
and he visits his grandchildren regularly).  Again, the VA 
examiners emphasized that the veteran does not ascribe his 
retirement or subsequent lack of gainful employment to his 
psychological issues, providing strong evidence against a 
higher rating.  In addition, the November 2005 VA examiner 
indicated the veteran's psychological symptoms do not 
"significantly interfere with his daily activities," as he 
still regularly works around the house.  His GAF scores of 54 
and 59 are only indicative of relatively "moderate" 
impairment.  

The Board acknowledges that, as of November 28, 2005, some 
symptoms of a higher rating were documented including suicide 
ideation, daily depression, and compulsive orderliness.  See 
VA examinations dated in November 2005 and April 2007.  The 
veteran also quit his VA volunteer work due to arguments with 
co-workers.  Still, the November 2005 examiner only described 
the veteran's depression as "mild to moderate," and his 
degree of social withdrawal was also only described as 
"moderate."  While not altogether dispositive of the rating 
that should be assigned, the VA examiner's use of this 
descriptive language is nonetheless probative evidence to be 
considered in making this important determination.  38 C.F.R. 
§§ 4.2, 4.6.  Overall, although the evidence does not 
demonstrate that the veteran has all of the symptoms listed 
for the lower 50 percent rating he was assigned, it is not 
required.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
((rating criteria provide guidance as to the severity of 
symptoms contemplated for each rating; they are not all-
encompassing or an exhaustive list).  Rather, his psychiatric 
symptoms and level of occupational and social impairment 
are more than adequately reflected in the 50 percent rating 
assigned as of November 28, 2005, and overall his psychiatric 
symptoms are more reflective of a 50 percent rating.  
38 C.F.R. § 4.10.

In summary, as of November 28, 2005, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 50 percent for the depressive disorder.  
38 C.F.R. § 4.3.

Fenderson Consideration

The Board adds that it does not find that the veteran's 
service-connected depressive disorder should be increased for 
any other separate period based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App at 125-26.  
Since the effective date of his awards, his disability has 
never been more severe than contemplated by its existing 
ratings, so the Board cannot further "stage" his ratings.



Analysis - Higher Rating Beyond 10 Percent for Cystitis from 
November 14, 1997 to May 7, 2007

The chronic cystitis issue on appeal arises from a claim for 
an increased rating received in November 1997.  As a result, 
only the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  That is to say, the Board must consider 
whether there have been times when his disabilities have been 
more severe than at others.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed (in this case, November 1996) until VA makes a final 
decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2007).  While older evidence is not necessarily irrelevant, 
it is generally not needed to determine the effective date of 
an increased rating.  See Francisco, supra.

From November 14, 1997 to May 7, 2007, the veteran's chronic 
cystitis is rated as 10 percent disabling under 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7512.  Cystitis is rated 
as voiding dysfunction.  See Diagnostic Code 7512.  The 
veteran is not service-connected for any kidney problems, so 
the Board will not consider renal dysfunction.  In any event, 
VA laboratory tests from 1997 to 2007 were negative for any 
evidence of protein in his urine, or any of the other 
symptomatology of renal dysfunction, aside from recurring 
kidney stones.  Consequently, even if the Board were to rate 
his chronic cystitis disability under renal dysfunction, it 
would not provide the veteran with a higher rating.  

The rating schedule for voiding dysfunction states that the 
particular condition will be rated as urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  



When rating for urine leakage, a higher 20 percent evaluation 
is awarded when the disability requires the wearing of 
absorbent materials that must be changed less than two times 
per day.  A 40 percent rating is in order when the disability 
requires the wearing of absorbent materials that must be 
changed two to four times per day.  A maximum evaluation of 
60 percent is warranted when the disability requires the use 
of an appliance or the wearing of absorbent materials which 
must be changed more than four times per day.  Id. 

When rating for urinary frequency, a higher 20 percent 
evaluation is awarded when the daytime voiding interval is 
between one and two hours, or; there is awakening to void 
three to four times per night.  A maximum rating of 40 
percent is in order when the daytime voiding interval is less 
than one hour, or; there is awakening to void five or more 
times per night.  Id. 

When rating for obstructed voiding, there is no 20 percent 
rating.  A maximum evaluation of 30 percent is awarded when 
there is urinary retention requiring intermittent or 
continuous catheterization.  Id.

The Board now turns to the evidence of record from November 
14, 1997 to May 7, 2007 including VA kidney and genitourinary 
examinations conducted in February 1997, April 1997, February 
1998, July 1998, April 1999, and May 2005, as well as VA 
treatment records from this time period.  As to obstructed 
voiding, VA examinations and treatment records all indicate 
that the veteran has not had any catheterization due to any 
urinary retention issues.  Thus, he is not entitled to a 
higher rating for obstructed voiding.  

However, the Board finds that the evidence supports a 40 
percent rating, but no higher, for urine leakage from 
November 14, 1997 to May 7, 2007.  38 C.F.R. § 4.7.  
According to the VA examination reports cited above and 
statements by the veteran, overall, the veteran must wear 
absorbent materials that require changing two to four times a 
day due to incontinence.  See June 1999 statement (veteran 
must change tissue four to five times a day); November 1999 
substantive appeal (veteran must change absorbent materials 
four to five times a day); April 1999 VA genitourinary 
examination (veteran must wear tissue to absorb leakage); 
November 2001 VA treatment record (veteran must change pads 
twice a day); and May 2005 VA genitourinary examination 
(veteran must change pads twice a day).  The veteran also 
reported occasional enuresis.  The July 1998 VA examiner 
opined that these urinary problems were related to his 
chronic cystitis, which in turn is related to urolithiasis 
(kidney stone formation) seen on X-rays.  

However, a rating beyond 40-percent is not warranted for 
urine leakage.  38 C.F.R. § 4.7.  Overall, under urine 
leakage, the evidence does not demonstrate the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day, which is the 
requirement for the maximum 60 percent rating.  In fact, a 
November 2005 VA genitourinary examiner noted the veteran 
only uses paper towels once a day to prevent wetting himself.  
Therefore, even the current 40 percent evaluation under 
Diagnostic Code 7512 may be somewhat generous.  In addition, 
under obstructed voiding and urinary frequency, the veteran 
is already beyond or at the maximum respective 30 and 40 
percent ratings available.  Thus, neither obstructed voiding 
nor urinary frequency can provide him with a higher rating.

In summary, from November 14, 1997 to May 7, 2007, the Board 
finds that the evidence supports a higher 40 percent 
disability rating, but no greater, under Diagnostic Code 7512 
for chronic cystitis, based on urine leakage alone.  
38 C.F.R. § 4.3.  



Analysis - Higher Rating Beyond 40 Percent for Cystitis Since 
May 7, 2007

As of May 7, 2007, the veteran's chronic cystitis was rated 
as 40 percent disabling under 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7512.    

As of May 7, 2007, upon review of the evidence consisting of 
a VA genitourinary examination dated in May 2007 and VA 
treatment records from May to June of 2007, a rating beyond 
40-percent is not warranted for his chronic cystitis.  
38 C.F.R. § 4.7.  Specifically, the evidence does not 
demonstrate the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day, which is the requirement for the maximum 60 
percent rating.  In this regard, the May 2007 VA 
genitourinary examiner noted the veteran needed absorbing 
materials only three times per day.  No hospitalization or 
catheterization was needed.  In addition, under obstructed 
voiding and urinary frequency, the veteran is already beyond 
or at the maximum respective 30 and 40 percent ratings 
available.  Thus, neither obstructed voiding nor urinary 
frequency can provide him with a higher rating.

In summary, as of May 7, 2007, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 40 percent for chronic cystitis.  38 C.F.R. 
§ 4.3.

Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate.  Since, however, the veteran's 
symptoms have remained fairly constant (at a 40 percent 
level) throughout the course of his pending appeal, a staged 
rating is unjustifiable.  



Extra-Schedular Consideration

Finally, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  An extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be assigned when there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  See VAOPGCPREC 6-96.  In this case, 
the evidence does not reveal frequent hospitalization 
associated with the disabilities in question.  The veteran's 
primary treatment has been on an outpatient basis, not as an 
inpatient.  In addition, VA psychiatric examiners noted that 
he is retired, and the veteran does not ascribe his 
retirement or subsequent lack of gainful employment to his 
psychological issues.  Overall, the Board finds no evidence 
that the veteran's disabilities markedly interfere with his 
ability to work, meaning above and beyond that contemplated 
by his separate schedular ratings.  See, too, 38 C.F.R. § 4.1 
indicating that, generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  The standard for extra-
schedular consideration is in fact quite high.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995) and VAOPGCPREC 6-96.  




ORDER

Prior to November 28, 2005, an initial disability rating 
higher than 30 percent for the depressive mood disorder is 
denied. 

As of November 28, 2005, a disability rating higher than 50 
percent for the depressive mood disorder is denied. 

From November 14, 1997 to May 7, 2007, a higher 40 percent 
disability rating is granted for the chronic cystitis, 
subject to the laws and regulations governing the payment of 
VA compensation.

Since May 7, 2007, a disability rating higher than 40 percent 
for the chronic cystitis is denied. 


REMAND

Further development is required before determining whether 
there is new and material evidence to reopen the claim for 
service connection for a kidney disorder.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific notice 
letter to the claimant that:  (1) notifies him or her of the 
evidence and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim.  

Concerning this, the veteran's petition to reopen his claim 
for service connection for a kidney disorder was received in 
June 1996.  Thus, the RO should eventually have sent him a 
VCAA notice letter discussing the criteria for reopening a 
previously denied claim under the prior standard of Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), which was in effect for 
claims filed before August 29, 2001.  38 C.F.R. § 3.156(a) 
(2001).  See also 66 Fed. Reg. at 45,620.  The RO's 
August 2003 and November 2005 VCAA notice letters, however, 
incorrectly discussed the new standards (for claims to reopen 
filed on and after August 29, 2001), as set forth in 
38 C.F.R. § 3.156(a) (2007).  Furthermore, no VCAA letter of 
record described what evidence would be necessary to 
substantiate those elements required to establish service 
connection for a kidney disorder that were found insufficient 
in the previous denial.   

Accordingly, the veteran must be advised by way of another 
VCAA notice letter of the previous criteria for new and 
material evidence as set forth in 38 C.F.R. § 3.156(a) (2001) 
(the old standard of review).  This letter also must notify 
him of what specific evidence would be required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
rating decision dated in January 1977.

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.	Send the veteran a corrective VCAA 
notice letter that complies with the 
recent Court holding in 
Kent v. Nicholson, 20 Vet. App. 1 
(2006).  That is, this notice must (1) 
discuss the criteria for reopening a 
previously denied claim under the prior 
standard of Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), which was 
in effect for claims filed before 
August 29, 2001.  In this regard, 
according to the earlier VA regulation, 
"new and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  38 
C.F.R. § 3.156(a) (as in effect prior 
to August 29, 2001).  In addition, this 
notice must (2) inform the veteran of 
what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior final rating decision dated in 
January 1977.  Specifically, as to his 
kidney disorder, he must submit 
competent medical evidence showing a 
current kidney disorder, separate and 
apart from his service-connected 
cystitis, which in turn was incurred 
sometime during his period of military 
service from January 1954 to December 
1955.  

2.	Then, after giving the veteran time to 
respond to this additional notice, 
readjudicate his petition to reopen the 
claim for service connection for a 
kidney disorder, and also the issue of 
whether the RO already has granted 
service connection for a kidney or 
renal disorder (referring to the 
cystitis) and in light of any 
additional evidence received since the 
July 2007 SSOC.  If this claim is not 
granted to his satisfaction, send him 
and his representative another SSOC and 
give them an opportunity to respond to 
it before returning the file to the 
Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals 


for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


